Exhibit 10.33

MOTOROLA MOBILITY

SUBSTITUTE AWARD DOCUMENT

For the

Motorola Mobility Holdings, Inc. Legacy Incentive Plan

Terms and Conditions Related to Non-Employee Director Nonqualified Stock Options

 

Recipient:  

 

     Date of Expiration:   

 

Commerce ID#:  

 

     Original Number of Options Granted (adjusted):   

 

Original Date of Grant:  

 

     Exercise Price (adjusted):   

 

       Number of Options Outstanding as of January 4, 2011 (adjusted):   

 

On the Original Date of Grant (the “Date of Grant”), Motorola, Inc. granted you
options to purchase shares of its common stock under the Motorola Omnibus
Incentive Plan of 2002. Such options have been assumed by Motorola Mobility
Holdings, Inc. (“Motorola Mobility” or the “Company”) through the Motorola
Mobility Holdings, Inc. Legacy Incentive Plan (the “Plan”) as of the
Distribution Date (as defined in the Plan). The number of options (“Options”)
awarded to you and the exercise price per Option, (as adjusted, the “Exercise
Price”) have been adjusted as stated above to reflect the assumption and
substitution of the awards by Motorola Mobility under the terms of the Plan. As
adjusted, each Option entitles you to purchase one share of Motorola Mobility’s
common stock on the terms described below and in the Plan. Your future vesting
and exercise period will be based on your service as a Non-Employee Director of
Motorola Mobility (as defined below). The terms and conditions of this Award
Document, including the terms and conditions related to the vesting and
expiration of Options upon a “Change of Control”, should be construed and
interpreted in accordance with the above, as well as the terms and conditions of
the Plan.

Your Options will continue to vest and become exercisable in accordance with the
original terms and conditions set forth in the applicable Motorola Plans (as
defined in the Plan) and your award agreement having the Original Date of Grant
specified above, including any special vesting dates or conditions, with the
exception that your vesting on and after January 4, 2011 shall be determined
solely by reference to your employment or service with Motorola Mobility or a
Subsidiary. For the Number of Options Outstanding as of January 4, 2011 (as
adjusted) that are currently vested and exercisable, and those that are
scheduled to vest and become exercisable on each future vesting date, you should
refer to your on-line account (currently with Morgan Stanley Smith Barney, and
reachable at https://www.benefitaccess.com/). You are strongly encouraged to
view your on-line account immediately to completely understand your Options and
their vesting schedule.

 

 

Vesting and Exercisability

 

You cannot exercise the Options until they have vested.

  

Regular Vesting – The Options will vest according to the terms and conditions
described above (subject to the other terms hereof).

 

Special Vesting – You may be subject to the Special Vesting Dates described
below if your service as a Non-Employee Director of Motorola Mobility
terminates.

 

-1-



--------------------------------------------------------------------------------

Exhibit 10.33

 

Exercisability – You may exercise Options at any time after they vest and before
they expire as described below.

 

Expiration

 

All Options expire on the Date of Expiration as stated above. Once an Option
expires, you no longer have the right to exercise it.

 

Special Vesting Dates

 

There are events that cause your Options to vest sooner than the schedule
discussed above. Those events are as follows:

 

Retirement- If your service as a Non-Employee Director with Motorola Mobility is
ended because of your Retirement, Options that are not vested will automatically
become fully vested upon your Retirement. All your Options will then expire on
the Date of Expiration stated above. Retirement as a Non-Employee Director means
(only for purposes of this Option) the following:

 

(i) your resignation at or after age 55,

 

(ii) your failure to stand for re-election at or after age 55, or

 

(iii) your failure to be re-elected at or after age 55.

 

Death- If your service as a Non-Employee Director with Motorola Mobility is
terminated because of your death, Options that are not vested will automatically
become fully vested upon your death. All your Options will then expire on the
Date of Expiration stated above. Until that time, with written proof of death
and inheritance, the Options will be exercisable by your legal representative,
legatees or distributees.

 

Change In Control- If there is a Change in Control of Motorola Mobility (as
defined in the Plan), all the unvested Options will automatically become fully
vested as described in the Plan and will be exercisable until the Date of
Expiration stated above.

 

Termination of Service as a Non-Employee Director for any Other Reason than
Described Above – If your service as a Non-Employee Director terminates for any
reason other than that described above, all of your unvested Options will become
fully exercisable upon your termination and will be fully exercisable until the
Date of Expiration stated above.

  

Other Terms

 

Method of Exercising- You must follow the procedures for exercising options
established by Motorola Mobility from time to time. At the time of exercise, you
must pay the Exercise Price for all of the Options being exercised. Options may
not be exercised for less than 50 shares unless the number of shares represented
by the Option is less than 50 shares, in which case the Option must be exercised
for the remaining amount.

 

Transferability- Options are transferable by will or the laws of descent and
distribution and as provided by the resolutions of the Committee authorizing the
grant of the Options.

 

Consent to Transfer Personal Data

 

By accepting this award, you voluntarily acknowledge and consent to the
collection, use, processing and transfer of personal data as described in this
paragraph. You are not obliged to consent to such collection, use, processing
and transfer of personal data. However, failure to provide the consent may
affect your ability to participate in the Plan. Motorola Mobility and its
Subsidiaries hold certain personal information about you, that may include your
name, home address and telephone number, date of birth, social security number
or other employee identification number, salary, nationality, any shares of
stock held in Motorola Mobility, or details of all options or any other
entitlement to shares of stock awarded, canceled, purchased, vested or unvested,
for the purpose of managing and administering the Plan (“Data”). Motorola
Mobility and/or its Subsidiaries will transfer Data amongst themselves as
necessary for the purpose of implementation, administration and management of
your participation in the Plan, and Motorola Mobility and/or any of its
Subsidiaries may each further transfer Data to any third parties assisting
Motorola Mobility in the implementation, administration and management of the
Plan. These recipients may be located throughout the world, including the United
States. You authorize them to receive, possess, use, retain and transfer the
Data, in electronic or other form, for the purposes of implementing,
administering and managing your participation in the Plan, including any
requisite transfer of such Data as may be required for the administration of the
Plan and/or the subsequent holding of shares of stock on your behalf to a broker
or other third party with

 

-2-



--------------------------------------------------------------------------------

Exhibit 10.33

 

whom you may elect to deposit any shares of stock acquired pursuant to the Plan.
You may, at any time, review Data, require any necessary amendments to it or
withdraw the consents herein in writing by contacting Motorola Mobility;
however, withdrawing your consent may affect your ability to participate in the
Plan.

 

Acknowledgement of Discretionary Nature of the Plan; No Vested Rights

 

You acknowledge and agree that the Plan is discretionary in nature and limited
in duration, and may be amended, cancelled, or terminated by Motorola Mobility,
in its sole discretion, at any time. The grant of awards under the Plan is a
one-time benefit and does not create any contractual or other right to receive
an award in the future. Future grants, if any, will be at the sole discretion of
Motorola Mobility, including, but not limited to, the timing of any grant, the
amount of the award, vesting provisions, and the exercise price.

 

Definition of Terms

 

If a term is used but not defined, it has the meaning given such term in the
Plan.

  

“Fair Market Value” is the closing price for a share of Motorola Mobility common
stock on the last trading day before the date of grant or date of exercise,
whichever is applicable. The official source for the closing price is the New
York Stock Exchange Composite Transaction as reported in the Wall Street
Journal, Midwest edition.

 

“Subsidiary” means an entity of which Motorola Mobility owns directly or
indirectly at least 50% and that Motorola Mobility consolidates for financial
reporting purposes.

 

Acceptance of Terms and Conditions

 

By accepting the Options, you agree to be bound by these terms and conditions,
the Plan, any and all rules and regulations established by Motorola Mobility in
connection with awards issued under the Plan.

 

Other Information about Your Options and the Plan

 

The Plan and the Prospectus for the Plan are available at
http://my.mot-mobility.com/go/EquityAwards or send your request to Equity
Administration, 6450 Sequence Drive, San Diego, CA 92121 or
equityadmin@motorola.com.

 

-3-